Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to applicant’s amendment/response filed on 09/19/2022, which has
been entered and made of record.  Claim 1, 9, 10, 12, 13, 15, 17, 18, 21 and 22 are amended. Claims 2, 7, 8, 14, 19 and 20 are canceled. Claims 23-28 are added. Claims 1, 3-6, 9-13, 15-17, 18 and 21-28 are pending in the application.
		
Response to Arguments
Applicant arguments regarding claim rejections under 103 are considered, but are not persuasive. 
Applicant argues: 

    PNG
    media_image1.png
    379
    789
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    198
    783
    media_image2.png
    Greyscale

	Examiner disagrees:  Applicant argues that Rhodes fails to teach “forming a three-dimensional models of an object” because the surface properties (2D properties) may be taken from any object and then overlaid upon any 3D models.  This is not true. Rhodes [0091] explicitly cites “The user device 102A includes a rendering/editing app 212 that renders a representation of the object 210 based on the determined BDRF. For example, the representation can include a surface that has an appearance determined using the BDRF in various locations. For example, a rendering of a three dimensional (3D) model of the object can include a surface that is determined based on the BDRF.” [0090] further teaches the BDRF information is the properties of the same object: “The reflectance property determining module 209 receives images of the object 210 from various camera positions and lighting conditions and uses the images to determine reflectance properties. In one embodiment of the invention, the reflectance property determining module 209 receives images and uses the images to determine a BDRF.” So Applicant arguments are not valid, thus are not persuasive. 

Applicant argues:

    PNG
    media_image3.png
    600
    817
    media_image3.png
    Greyscale

Examiner disagrees: Claim 23 recites “the lighting unit is a light-emitting pane further adapted to face the multiple direction as a substantially uniform distance…” Applicant argues that assumes that lighting unit in Kumagai corresponds to the light source 2. However, the claim 23 define “the lighting unit is a light-emitting pane”. It does not require the lighting unit to be a light source. Based on the claim 23,  in Kumagai, the dome shape light-emitting pane of 7 in FIG. 4A sends out light to the object (e.g. golf ball). The light may not be direction light. However, the claim does not require that the light be direction light. 

Applicant argues: Kumagai and Fyffe relate to different technique, thus are not combinable. 
Examiner disagrees:  Fyffe teaches providing lighting from multiple emitting lights. Fyffe seems to place the multiple emitting lights in front of the object as an example given by FIG. 1. Kumagai teaches the multiple emitting lights can be placed to form a dome shape.  It would have been obvious to have replaced the light emitting placement method of Fyffe with the light emitting placement method of Kumagai to obtain predictable result. Furthermore. Kumagai’s dome shape placement allow the object’s outer appearance be covered in an effective and reliable manner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an image-capturing unit adapted to capture an image of an object substantially synchronously from a plurality of angles;”
“a lighting unit adapted to expose the object to a lighting condition or a sequence of lighting conditions adapted to extract at least two types of information selectable from a group”
in claim 12 and 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 27 recites “The method as claimed in 12”. Claim 12 is a device claim, so the claim 27 should be “The device as claimed in claim 12”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fyffe (US 2012/0056994 A1) in view of Rhodes et. al. (US 2018/0165820 A1).
Regarding claim 1, Fyffe teaches:
A method, comprising: 
processing an image of an object (FIG. 1 [0034] teaches the captured image is processed: “he camera 102 can be connected and/or supply image data to a suitable memory unit 108, which can be connected to and/or accessible by a suitable processor 110. The processor 110 is one (or more) that can perform, carry out, and/or facilitate image processing techniques (in whole or in part) as described herein, e.g., single-shot photometric stereo by spectral multiplexing techniques.”) being exposed to a lighting condition or a sequence of lighting conditions (FIG. 1 [0034], “Three spectrally distinct light sources 101A-101C illuminate a subject 1, images of which can be recorded by a multi-spectral camera system referenced general by 102 and shown by example as 102E.”) adapted to extract at least two types of information selectable from a group comprising: a silhouette of the object; a color of the object; a surface orientation of the object; and multi-spectral information of the object. ( [0011], “a single multispectral photograph of a subject provides enough information to recover both the full-color reflectance and the surface normals on a per-pixel basis.” [0051], “FIG. 6 shows a set 600 of photographs including the color chart photographs used for calibration, and the reconstructed reflectance and surface normals after calibration. The columns in the figure are the different orientations of the color chart: (i) frontal, (ii) up, (iii) down, (iv) left, and (v) right. Row A shows the first three color channels of input photographs. Row B shows the last three color channels of input photographs. Rows C and D show rows A and B sampled at chart swatch centers, averaged over 5.times.5 pixel windows. Row E shows the recovered reflectance. Row F shows the recovered surface normals.”)
wherein the surface orientation of the object corresponds to a direction that is substantially perpendicular to a plane representing a given point on the object's surface. (surface normal represents the surface orientation. Surface normal is the direction that is perpendicular to a plane representing a given point on the object's surface. [0011] teaches surface normal: “a single multispectral photograph of a subject provides enough information to recover both the full-color reflectance and the surface normals on a per-pixel basis.” [0056] “Row F shows the recovered surface normals.” FIG. 6)
However, Fyffe does not explicitly, but Rhodes teaches:
forming a three-dimensional model of the object based upon the image's feature cues and information extracted by the lighting condition or the sequence of lighting conditions. (Rhodes [0091], “The user device 102A includes a rendering/editing app 212 that renders a representation of the object 210 based on the determined BDRF. For example, the representation can include a surface that has an appearance determined using the BDRF in various locations. For example, a rendering of a three dimensional (3D) model of the object can include a surface that is determined based on the BDRF. In this example, a rendering of the 3D model uses a viewing direction, lighting direction, and the BDRF to determine how the surface will appear in the representation of the model. In the above example, a portion of the surface may appear like gold leaf, another portion may appear like matted paint, and another surface may have a sparkly texture.”)
Fyffe teaches detecting lighting and image information about a captured object. Rhodes teaches build a 3D model of an object based on the lighting conditions and image’s feature.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combined the teachings Fyffe with the 3D model rendering teachings of Rhodes to render a 3D model with high image quality.

Regarding claim 3, Fyffe and Rhodes teaches:
The method as claimed in claim 1, wherein the lighting condition or the sequence of lighting conditions is adapted to extract at least three types of information selectable from the group. (Fyffe [0051] teaches extract color information, a surface normal of the object; and reflectance (multi-spectral information of the object): “FIG. 6 shows a set 600 of photographs including the color chart photographs used for calibration, and the reconstructed reflectance and surface normals after calibration. The columns in the figure are the different orientations of the color chart: (i) frontal, (ii) up, (iii) down, (iv) left, and (v) right. Row A shows the first three color channels of input photographs. Row B shows the last three color channels of input photographs. Rows C and D show rows A and B sampled at chart swatch centers, averaged over 5.times.5 pixel windows. Row E shows the recovered reflectance. Row F shows the recovered surface normals.”)

Regarding claim 4, Fyffe and Rhodes teaches:
The method as claimed in claim 1, wherein the lighting condition or the sequence of lighting conditions is adapted to extract at least the surface orientation of the object. (Fyffe [0011], “a single multispectral photograph of a subject provides enough information to recover both the full-color reflectance and the surface normals on a per-pixel basis.” [0056] “Row F shows the recovered surface normals.” FIG. 6)

Regarding claim 5, Fyffe and Rhodes teaches:
The method of claimed in claim 1, wherein the lighting condition or the sequence of lighting conditions is emitted from a light source facing the object from multiple directions at a substantially uniform distance. (Fyffe FIG. 1, [0034], “Three spectrally distinct light sources 101A-101C illuminate a subject 1,” FIG. 1 shows the three light sources facing the face from multiple directions at a substantially uniform distance.)

Regarding claim 6, Fyffe and Rhodes teaches:
The method of claimed in claim 1, wherein the object is a body part. (Fyffe FIG. 1 shows the object is a human head.)

Regarding claim 26, Fyffe and Rhodes teaches:
The method as claimed in claim 1, wherein a plurality of the images are processed (Fyffe FIG. 1 [0034] teaches the captured image is processed: “he camera 102 can be connected and/or supply image data to a suitable memory unit 108, which can be connected to and/or accessible by a suitable processor 110. The processor 110 is one (or more) that can perform, carry out, and/or facilitate image processing techniques (in whole or in part) as described herein, e.g., single-shot photometric stereo by spectral multiplexing techniques.”)and the object is exposed to a plurality of the lighting conditions or a plurality of the sequences of lighting conditions. (Fyffe FIG. 1 [0034], “Three spectrally distinct light sources 101A-101C illuminate a subject 1, images of which can be recorded by a multi-spectral camera system referenced general by 102 and shown by example as 102E.”)

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fyffe in view of Kumagai et al. (US 5777244).
Regarding claim 23, Fyffe teaches:
A device, (FIG. 1 apparatus 100) comprising: 
an image-capturing unit (FIG. 1, 102 camera) adapted to capture an image of an object substantially synchronously from a plurality of angles; (FIG. 1, [0034], “Three spectrally distinct light sources 101A-101C illuminate a subject 1,” FIG. 1 shows the three light sources facing the face from multiple directions at a substantially uniform distance.)
a processor adapted to process the image;([0034], “The processor 110 is one (or more) that can perform, carry out, and/or facilitate image processing techniques (in whole or in part) as described herein, e.g., single-shot photometric stereo by spectral multiplexing techniques.”)  and a lighting unit ([0034], “Three spectrally distinct light sources 101A-101C illuminate a subject 1,”) being exposed to a lighting condition or a sequence of lighting conditions (FIG. 1 [0034], “Three spectrally distinct light sources 101A-101C illuminate a subject 1, images of which can be recorded by a multi-spectral camera system referenced general by 102 and shown by example as 102E.”) adapted to extract at least two types of information selectable from a group comprising: a silhouette of the object; a color of the object; a surface orientation of the object; and multi-spectral information of the object. ( [0011], “a single multispectral photograph of a subject provides enough information to recover both the full-color reflectance and the surface normals on a per-pixel basis.” [0051], “FIG. 6 shows a set 600 of photographs including the color chart photographs used for calibration, and the reconstructed reflectance and surface normals after calibration. The columns in the figure are the different orientations of the color chart: (i) frontal, (ii) up, (iii) down, (iv) left, and (v) right. Row A shows the first three color channels of input photographs. Row B shows the last three color channels of input photographs. Rows C and D show rows A and B sampled at chart swatch centers, averaged over 5.times.5 pixel windows. Row E shows the recovered reflectance. Row F shows the recovered surface normals.”)
wherein the lighting unit is a light- emitting pane further adapted to face the object from multiple directions at a substantially uniform distance. (FIG. 1 shows the light pane.  [0034], “Three spectrally distinct light sources 101A-101C illuminate a subject 1,” FIG. 1 shows the three light sources is facing the face from multiple directions at a substantially uniform distance. )
However, Fyffe does not, but Kumagai teaches:
Said light-emitting pane being a dome having its internal surface adapted to expose the object to the lighting condition or the sequence of lighting conditions. (Claims: “wherein a housing selected from a dome shape, a flask shape, a rectangular box shape and a polyhedral dome shape is formed of a white diffuse reflecting plate having fine irregularities on a surface for receiving the ball therein, a light source is disposed in the housing, and a white diffuse transmitting plate having fine irregularities on a surface is interposed between the golf ball and the light source,”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have replaced the light-emitting pane of Fyffe by the dome shape light-emitting pane of Kumagai to obtain the predictable results.

Regarding claim 24, Fyffe in view of Kumagai teaches:
The device as claimed in claim 23, wherein the dome is a polyhedral dome. (Kumagai Claims: “wherein a housing selected from a dome shape, a flask shape, a rectangular box shape and a polyhedral dome shape is formed of a white diffuse reflecting plate having fine irregularities on a surface for receiving the ball therein, a light source is disposed in the housing, and a white diffuse transmitting plate having fine irregularities on a surface is interposed between the golf ball and the light source,” The combination of claim 23 is incorporated here.)

Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
none of the references along or in combination teaches or render obvious the limitations of “ wherein the three-dimensional model of the object is formed from a mesh registration, the mesh registration being based on a camera configuration and the image's feature cues.” Recited in claim 9 in combination with parents claims as a whole. Claim 10-11 are objected for the dependency on the claim 9.

Claims 12-13, 15- 18, 21-22, 25, 28 are allowed.
The following is an examiner’s statement of reasons for allowance: The indicated allowable subject matter in the non-final office action has been incorporated into the independent claim 12. Claims 13, 15- 18, 21-22, 25, 28 allowed for depending on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 27 would be allowable if rewritten to overcome the objection set forth in this Office action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611